—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court improvidently exercised its discretion in ordering a new trial on all damages where, as here, the only challenge was to the excessiveness of the award for future medical expenses. The issue of damages for future medical expenses “is not so intertwined with the other segments of the verdict that a new trial is required on all [damages]” (Diglio v Gray Dorchester Assocs., 255 AD2d 911, 912). We therefore modify the order by reinstating the verdict with respect to the remaining awards of damages and by providing that a new trial is granted on damages for future medical expenses only. Because plaintiffs failed to perfect their appeal, we do not consider any issues raised therein. (Appeal from Order of Supreme Court, Monroe County, Affronti, J. — New Trial.) Present — Pine, J. P., Hayes, Hurlbutt, Burns and Gorski, JJ.